     Case 4:21-cv-02916 Document 1 Filed on 09/07/21 in TXSD Page 1 of 8




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION


CRISTIAN LOPEZ-SIERRA                    §
                                         §
v.                                       §      CIVIL ACTION NO. __________
                                         §
HOME DEPOT U.S.A., INC., AND             §      JURY TRIAL DEMANDED
THE HOME DEPOT, INC.                     §


                        PLAINTIFF’S ORIGINAL COMPLAINT


TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

      NOW COMES Plaintiff Cristian Lopez-Sierra (“Mr. Lopez-Sierra”), complaining of

Defendant Home Depot U.S.A., Inc. and The Home Depot, Inc. (“Defendants”) and

would respectfully show this Honorable Court the following:

                                          I.
                                       PARTIES

      1.     Plaintiff Cristian Lopez-Sierra is an individual who is a citizen of the State

of Texas.

      2.     Defendant Home Depot U.S.A., Inc., is a foreign for-profit corporation

conducting business within the State of Texas and may be served with process through

its Registered Agent, Corporation Service Company d/b/a CSC – Lawyers Incorporating

Service at 211 E. 7th Street, Suite 620, Austin, Texas 78701.

      3.     Defendant The Home Depot, Inc. is a foreign corporation with a home

office at 2455 Paces Ferry Rd. SE Atlanta, GA 30339. Defendant The Home Depot, Inc.

is engaging in business in the State of Texas within the meaning of §17.042 of the

Texas Civil Practice and Remedies Code. Defendant The Home Depot, Inc. does
      Case 4:21-cv-02916 Document 1 Filed on 09/07/21 in TXSD Page 2 of 8




business and is doing business in the State of Texas and in Fort Bend County, Texas,

in that it generates profit from its business activities in Texas, namely through the sale

of home improvement goods and services; it has a substantial connection with Texas

arising from actions it purposely directs towards Texas and from which it benefits; and it

committed a tort in whole or in part in the State of Texas. Defendant The Home Depot,

Inc. does not maintain a regular place of business in the State of Texas or an active

designated agent for service of process. Therefore, service of process may be

accomplished by serving duplicate copies of process upon the Georgia Secretary of

State as follows: The Corporations Division of the Secretary of State’s Office, 2 Martin

Luther King Jr. Drive, Ste. 313 West Tower, Atlanta, GA 30334-1530. The Secretary of

State will then immediately mail a copy of the process by registered or certified mail,

return receipt requested to the person in charge of Defendant The Home Depot, Inc.’s

business at its home office address as follows:

                                 The Home Depot, Inc.
                                2727 Paces Ferry Road
                                  Atlanta, GA 30339

In addition, Tex. R. Civ. P. 108 permits service in another state when the defendant is a

nonresident of Texas in the same form as prescribed for citation to a resident

defendant. Accordingly, Plaintiff requests that the Clerk of the Court serve process by

registered mail or by certified mail, return receipt requested on The Home Depot, Inc. as

follows:

                                The Home Depot, Inc.
                    c/o CSC of Cobb County, Inc., Registered Agent
                          192 Anderson Street S.E., Ste. 125
                                 Marietta, GA 30060




                                            2
      Case 4:21-cv-02916 Document 1 Filed on 09/07/21 in TXSD Page 3 of 8




                                         II.
                                    JURISDICTION

      4.     This Court has jurisdiction over the lawsuit under 28 U.S.C. §1332(a)(1)

because Plaintiff and Defendant are citizens of different states, and the amount in

controversy exceeds $75,000.00 exclusive of interest and costs.

                                       III.
                                BACKGROUND FACTS

      5.     This lawsuit becomes necessary in order for Cristian Lopez-Sierra to

recover a legal debt owed by Defendants in the form of damages he sustained on or

about December 20, 2019, while shopping at a Home Depot store located at 5900 Hwy

6, Missouri City, TX 77459.

      6.     At that time, Mr. Lopez-Sierra, a customer, had entered the premises as a

business invitee to whom Defendant Home Depot owed the duty to use ordinary care in

making its premises reasonably safe and/or warning Mr. Lopez-Sierra of any dangerous

conditions and/or activities existing upon the premises.

      7.     Based on information and belief, on the occasion in question, an

employee and/or agent of Defendants caused a box to fall approximately 10-15 feet,

striking Mr. Lopez-Sierra.

      8.     Defendants are engaged in the sale of home improvement goods and

services throughout the United States, including Texas.

      9.     As a result of the incident, Plaintiff sustained serious personal injuries

resulting in incapacities and damages.




                                            3
      Case 4:21-cv-02916 Document 1 Filed on 09/07/21 in TXSD Page 4 of 8




                                      IV.
                               NEGLIGENT ACTIVITY

       10.   At the time of the incident, Defendants directed their employee or agent to

position boxes during business hours and in the presence of business invitees.

Defendants owed a duty of reasonable care and failed in that duty, resulting in the

simultaneous and contemporaneous falling of the box and Mr. Lopez-Sierra’s resulting

injuries.

       11.   At all times material hereto, all of the agents, servants, and employees of

Defendants, including but not limited to the acting and / or supervising employees or

agents of Defendants who were connected with the occurrence made the subject of this

cause of action were acting within the course and scope of their employment or agency

relationship or official duties and in furtherance of the duties of their employment or

agency or office; and these agents, servants, and employees were acting in a

managerial capacity or as vice-principals, and the acts committed by them, were

authorized, approved, and ratified by Defendants.

       12.   The above acts or omissions by Defendants singularly or collectively,

constituted negligence as a matter of law proximately causing Plaintiff’s injuries and

damages.

                                       V.
                                PREMISES LIABILITY

       13.   Pleading in the alternative, Defendants owned, managed, maintained,

and/or otherwise controlled the premises on which Plaintiff was injured and on which

business invitees may enter during business hours to view and purchase home

improvement goods and services at their leisure. Defendants knew, or in the exercise of



                                           4
     Case 4:21-cv-02916 Document 1 Filed on 09/07/21 in TXSD Page 5 of 8




ordinary care, should have known of the unreasonably dangerous condition of the

premises caused by boxes stacked in an unreasonably dangerous manner. Defendants

owe invitees the duty to inspect the premises to discover latent defects, particularly

those of their employees and/or agents’ own making. Defendants had constructive

notice of the unreasonably dangerous condition either from the placement of the boxes

by their own employees and/or agents, or when a reasonably careful inspection, even

prior to the movement of said boxes, would have revealed the dangerous condition on

the premises. Defendants owed a duty to use ordinary care, including the duty to protect

and safeguard Plaintiff and other invitees from unreasonably dangerous conditions on

the premises or warn of their existence. Defendants did not make the condition

reasonably safe, nor did they adequately warn Plaintiff of the dangerous condition.

Plaintiff alleges that the injuries and damages he sustained were proximately caused by

the dangerous condition on the premises.

      14.    The aforementioned acts and omissions, and the resulting serious injuries,

were caused directly and proximately by the negligence of Defendants. More

specifically, Defendants failed to use ordinary care by various acts and omissions,

which were negligent in many respects, including, but not limited to, each of which

singularly or in combination with others, was proximate cause of the occurrence in

question:

      a)     In failing to maintain the premises in question in a reasonably safe
             condition and free of hazards to Plaintiff and other invitees entering the
             premises during business hours;

      b)     In failing to correct the unreasonably dangerous condition which was
             created by the unsafe condition of the premises in question;

      c)     In failing to warn invitees, including Plaintiff, of the dangerous condition of

                                            5
      Case 4:21-cv-02916 Document 1 Filed on 09/07/21 in TXSD Page 6 of 8




               the premises in question;

       d)      In failing to properly inspect the premises in question to discover the
               unreasonably unsafe condition created by the dangerous condition in
               question;

       e)      In failing to properly train its agents, servants, and/or employees regarding
               the proper manner in which to make the premises reasonably safe;

       f)      In failing to implement proper policies, rules, and/or procedures to make
               its premises reasonably safe; and

       g)      In failing to enforce proper policies, rules, and/or procedures to make its
               premises reasonably safe.

       15.     Each of the above and foregoing acts and/or omissions, whether taken

singularly or in combination with others, constitutes negligence that proximately caused

the occurrence made the basis of this action and Plaintiff’s injuries and damages. As a

result of such negligence, Mr. Lopez-Sierra has been harmed in a sum that is within the

Court’s jurisdictional limits.

                                           VI.
                                        DAMAGES

       16.     As a result of this occurrence, Plaintiff has sustained substantial damages

as described below.

       17.     If it be found that Plaintiff was suffering from any predispositions,

conditions or bodily infirmities prior to the date of incident, Plaintiff would show unto the

Court and jury that the same was neither disabling nor painful, but that as a result of the

injuries suffered by Plaintiff on such occasion, and the effects thereof, the same had

been incited, accelerated, and aggravated to such an extent that they have now

become painful and disabling as described herein.




                                             6
      Case 4:21-cv-02916 Document 1 Filed on 09/07/21 in TXSD Page 7 of 8




          18.   As a further result of such occurrence, Plaintiff has incurred medical

expenses in the past, and will incur in reasonable probability, medical expenses in the

future and such expenses are and will be reasonably necessary for the injuries

sustained and are and will be reasonable and customary as incurred.

          19.   As a further result of such occurrence, Plaintiff has suffered physical pain

and mental anguish in the past, and will suffer, in reasonable probability from physical

pain and mental anguish in the future; and Plaintiff has suffered physical impairment in

the past, and will suffer, in reasonable probability, from physical impairment, in the

future.

          20.   In view of all matters alleged herein, Plaintiff seeks these and all other

damages to which he may be entitled, the sum of money, if paid now in cash, that would

fairly and reasonably compensate Plaintiff for his actual damages is a sum of money

substantially in excess of the minimum jurisdictional limit of this Court.

          21.   Plaintiff pleads for any and all prejudgment and post-judgment interest at

the highest legal rate allowed by law.

                                           VII.
                                      JURY DEMAND

          22.   Plaintiff asserts his rights under the Seventh Amendment to the United

States Constitution and demands a trial by jury on all issues, in accordance with Federal

Rule of Civil Procedure 38.

                                            VIII.
                                          PRAYER

          23.   WHEREFORE, PREMISES CONSIDERED, Plaintiff, Cristian Lopez-Sierra

prays that Defendants Home Depot U.S.A., Inc. and The Home Depot, Inc. be cited to



                                              7
      Case 4:21-cv-02916 Document 1 Filed on 09/07/21 in TXSD Page 8 of 8




appear and answer herein; that upon final trial hereof Plaintiff have judgment of the

court against Defendants for their damages described above in the full amount allowed

by law, together with costs of court, pre-judgment and post-judgment interest, and for

relief, both general and special, at law or in equity, to which Plaintiff is justly entitled to

receive.


                                    Respectfully submitted,

                                    DAX F. GARZA, P.C.



                                    By

                                         Zane P. Aubert
                                         Attorney-In-Charge
                                         S.D. Tex. Bar No. 3597995
                                         Texas Bar No. 24109600
                                         Dax F. Garza
                                         S.D. Tex. Bar No. 29404
                                         Texas Bar No. 24030514
                                         1021 Main Street, Suite 1400
                                         Houston, Texas 77002
                                         (713) 522-3000
                                         (713) 522-3001 Fax
                                         zane@daxgarzalaw.com
                                         dax@daxgarzalaw.com


                                    ATTORNEY FOR PLAINTIFF
                                    CHRISTIAN LOPEZ-SIERRA




                                              8
